Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 1 of 10




           EXHIBIT J
                     Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 2 of 10
FD-302 (Rev. 5-8-10)
                                               - 1 of 1-                                0.·· '=".-t~tA._ L8.!...E~~~bl
                                                                                        Doamle.nl                                                               j:)Mtfeljltlnb haVe dlgl&lty :<lgned. .
                                                                                                                                                    'Ail ftlgtin!lnt he:ve htMin Yrir1l!od      by a
                                                                                                                                                     eo!irtifll!d 'FBI lnformotion s)'I'J.ern..

                                                  FEDERAL BUREAU OF INVESTIGATION                                                                 ..------. ~----- -·-····· ...



                                                                                                                            Date of entry       06/18/2015


                    DIONYSIA GEORGOPOULOS, Correctional Officer (CO), Metropolitan
          Correctional Center (MCC), 150 Park Row, New York, New York, was advised of
          the official identity of the interviewing agent and the nature of the
          interview. She then furnished the following information:

                     On May 18, 2015, GEORGOPOULOS was working as the Unit Officer
          with CO KEARINS during the evening watch, which starts at 4 P.M. and ends
          at 12 midnight, on Unit 11 South of the MCC. At approximately between 10:20
          P.M. to 10:40 P.M., she and KEARINS were alerted to a medical emergency in
          the dormitory area of the unit by inmates incarcerated inside who were
          yelling at the gate of the unit. They stated that he needed help and he was
          not moving. She saw inmates spraying the air in the unit, and as she
          smelled K-2 she thought they were doing it to disguise the smell of it. She
          went to the sallyport to get a stretcher and then entered the unit to find
          an inmate she identified as GRANT in need of medical care. He was found on
          the bottom bunk with foam at his mouth and he appeared to have urinated on
          himself.

                     KEARINS, who was by his head, and two other officers moved GRANT
          to the floor so they could perform CPR. KEARINS found that GRANT had no
          pulse and he did the breathing portion of the CPR while she conducted chest
          compressions. KEARINS had trouble getting air into GRANT. A defibrillator
          was also used multiple times in an effort to revive him without success.
          She continued compressions while she rotated with other COs. Sometime
          during the incident, she noticed that his eyes rolled back but they were
          not blotchy or red. At no time did she hear a breath or feel a pulse. She
          also noticed that his jaw was clenched at some point.

                     She described GRANT was a happy, quiet inmate who did not get
          into trouble. He had a good attitude and no one complained about him. She
          was under the impression that a drug was the cause of the incident .




                      06/11/2015            at   New York, New York, United States (In Person)
  Investigation on

  File#    90A-NY- 6383364                                                                                                   Date drafted    0 6/12 I 2 015

  by   Jason Randazzo , MCCAFFREY DANIEL X JR
 This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
 to be distributed outside your agency.


                                                            SUBJEC TO PROTECTIVE ORDER                                                          US_03686
               Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 3 of 10

H>-302 (Rev . 5-8-!0)                                                    - 1 of 2 -

                                                  FEDERAL BUREAU OF INVESTIGATION


                                                                                                                          Date of entry          07 / 21/2015



                    DIONYSIA GEORGOPOULOS, Correctional Officer (CO}, Metropolitan
         Correctional Center (MCC), 150 Park Row, New York, New York, was
         interviewed by Special Agent (SA) JASON RANDAZZO, SA ALEXANDER VU, and
         Assistant U.S. Attorney RICHARD COOPER. After being advised of the official
         identities of the interviewing agents and the nature of the interview,
         GEORGOPOUOS furnished the following information:

                               GEORGOPOULOS confirmed all the information provided in the June
         18, 2015, interview with no perceived inconsistencies. [Agent Note:
         GEORGOPOLULOS wa.s previously interviewed on June ~B, 20~5 (Sentin el serial
         number 14).]


                   GEORGOPOULOS was along-side CO MICHAEL KEARINS during the entire
        May lB, 2015, incident involving inmate ROBERTO GRANT. When GEORGOPOULOS
        and KEARINS responded to the incident, two men were at the "grill" of the
        unit cell. The first inmate was "a black guy with a white t-shirt" whom
        informed the COs of the incident. When GEORGOPOULOS saw GRANT lying
        motionless in the unit, GRANT was wearing grey pants with a stained crotch
        area. There were no bed sheets blocking the COs view of GRANT.


                   GEORGOPOULOS recalled at least Co KEARINS, CO LOUIS AJDRIE, CO
        ROBERTO GRIJALVA, and LT. PATRICK DELANEY responding to the incident. LT.
        DELANEY brought a defibrillator which was deployed on GRANT. The COs
        followed the automated directions of the defibrillator.


                   Following t .he incident, MCC cos were sent an electronic mail
        indicating that GRANT's neck was injured. GEORGOPOULOS repeated that
        GRANT's death did not appear neck related. She believes the cause of death
        was related to K-2.


                   GEORGOPOULOS does not believe that any of the COs made a mistake
        during administration of the life saving measures on GRANT. She would
        recall if something happened, especially if harm was caused to GRANT's




 Investigation on   07/02/2015            at   Ne1-1 York,       New York,         United States              (In Person)

File#    90A-NY-6383364                                                                                                  Date drafted      0 7 /l 0/2 015

by    Jason Randazzo,              VU ALEXANDER THANG

This document contains neither recommendations nor conclusions ofthc FBI. It is the property of the FBI and is loaned.lo your agency;   it and iiS contents are not
to be distributed outside yQUr agcnc)'.




                                                              SUBJECT TO PROTECTIVE ORDER                                                             US_03478
                     Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 4 of 10

FD-J<J2a (Rev. 05-0S,..IO)


            90A-NY-6383364
ContinuationofF0-302of       Interview of CO Dionysla Geo.r:gopoulos         ,On   07/02/2015   .Page   2 of 2




             neck.


                        GEORGOPOULOS has inspected many inmates that smoke K-2. She
             explained that the uae of K-2 is identifiable on the inmates because it
             sticks to their uniforms. GEORGOPOULOS suspects that K-2 enters the MCC
             through random visitors including dishonest attorneys and COs. She recalled
             a story of a former co, FNU BROWN, that was arrested for smuggling in K- 2.


                        Following the incident, GEORGOPOULOS and KEARINS were taken off
             the unit for two days. GEORGOPOULOS believes the inmates blame KEARI NS for
             the death of GRANT because the inmates would like KEARNIS removed from the
             MCC. KEARINS is known as a good CO whom follows MCC policy thoroughly.


                        GEORGOPOULOS heard a rumor from an inmate she identified as
                                        that prior to the incident, GRANT was "horsing
             around''                    whom put GRANT in a "choke hold." After GRANT
             passed out due to the choke hold, the other inmates took drugs from GRANT's
             crotch area. GEORGOPOULOS noted, however, that she does not trust inmates .


                        Unite 11 South of the MCC is known as the "shank unit" because
             sharpened objects are always confiscated from the unit inmates.




                                                   SUBJECT TO PROTECTIVE ORDER                           US_03479
                   Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 5 of 10

. . VD-l02 (Rev. s-s.JO)                                                      - 1 of 6      ~


                                                       FEDERAL BUREAU Oli' INVESTIGATION


                                                                                                                                  Dotu of cntty       09/lB/2015

                  DIONYSIA GEORGOPOULOS, Corr~ctionetl Officer (CO} , Me·tropoli tan
             Correctional Center (MCC), 15"0 Park Row, New Y.ork, New York, was advised of
             the official identity of the interviewing agent and the nature of the
             interview. She was intervi.~wed at the offices o! the United states
             1\.ttorney' s Oifice, Southern District of Net-1 York (USAO/SDNY), 1 Saint
             Andrew's Plaza, New York, New York, in the presence of Assistant United
             States A_ttorneys (AUSA) RICHARD COOI?ER, ANDREA GRISWOLD and Investigator
             LAVALE JACKSON. She then furnished the following information:

               GEORGOPOULOS w~s asked about the identity of an inmate that she had
           mentioned in a previous interview .r-egarding a rumor involving the death of
           an inmate identified as ROBERTO GRANT in which the inmate st~ted that h~
           heard that GRANT died as il result of a chokehold placed on him during
            "horsepJ.ay"·while inside the unit:. She responded that s he was unable to
           recall the identity of the inmate but that i~ was someone on the unit and
           most likely it was an inmate $he ident1.fied a.s - · The inmate told her
           that it could hav~ been an accident.
           She was then asked to view an array of. photographs and to state i f there
           was any relation to the individud depicted in the photograph to smoking or
           selling of K2 within the confines of the HCC or to any imrolvement of the
           incident regarding ROBERTO GRJl.NT. She was not provided the identity of the
           individuals until after she stated her knowledge regarding the activities
           of the individual.

                                                                   Page 1

           1-I
           his recognize
               cell beforehim,  I thinkhim
                            I caught          nameit.is::;~~~:l::t:h:i:n::.k:h:e.:g:o:.t rid of K2 in
                                         hiswith
           2-I recogn.ize him k;>ut I do not know his narn~. (
           3-I do not recognize him.
           4-I do not recognize him. ~
           5-He was in the unit on the night of the ;i.ncident with GRANT, he's involved




   hlVosti&"lion on      09/11/2015            nt   New York, New York, United States (In Peraonl
   ~kff     90A-NY-6383364                                                                                                     Palo dmned         09/14/2015

   by    Jason Randuzzo

  ThiJ document conmiM neither rcconnucndlltiMS nor eonclwioJU of the FlU. lr iJ d1c prnpl!l'ly of the FBI nnd is loaned In )'our ~gency: il and il~ cnnrt!nlS ora nol
  robe distrlbli1Cd ollt$idc your lll:lcncy.




                                                                 SUBJECT TO PROTECTIVE ORDER                                                            US_03472
                 Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 6 of 10
FD-302" (Rev. 05-08·1 0)


           90A-NY-6383364
ContinuAtionofFD·302of Interview of CO Diony.s:i.a G~orgopoulos
                                                                         .On   09/J l/2015   .Pugc   2 of 6


            with K2 and rq.ay also be involved with alcohol.
            6-I recognize him.
            7-He was in Unit 7 South and had an altercat;i.on with an officer. _ , .

           8-J. do not recognize him.
           9-He was in ·the unit on the night of the incident with GRANT but not on the
           same tj.er. He is now in Unit 5 South. There was a drop note which ;~:ead that
           a CO ' s ~ace was to be slashed by an inmate so inmates on Unit 11 South were
           moved to Unit 5 south.
           10-Might be known to her. as,_, and he was in the unit on the night of the
           incident with GRANT on that tier. tll.llllllllllllll•
           ll-He was in th~ unit on the night of the incident with GRANT.


           12 - He looks familiar but not sure. ,11111111111111111111
           13 - He was in the unit on the night of the incident with GRANT but not on
           the sa me tier, he J.i l<e s to pp~l~a~y~d~um=b~
                                                          . .:::::::::-•
           14-I do not recognize him. I
           15-He is an order.ly who was in the unit on the night of the incident with
           GRANT on Tier 5 and 13.
           :1.6- He was in the unit on the night of the incident 1r1ith GRANT but not on
           the same tier. He has been disciplined for possession of K2. ~

           17-I do not recognize him.
           18-He      was in the unit on the night of the incident 1r1ith GRANT but on T.ier 7
          and is involved with possession of KK.21i·~:::::::::::::::::::-
          l9-He looks familiar but is quiet. I
          20-He was in the unit on the night of the incident with GRANT but on Tler
          7 . lie smokes K2 . . . . . . . . . .~
          2l~He was in the unit on the night of the incident with GRANT but on Tier
          7.
          22~He was in the unit on the night of the incident with G~NT on the same

          ti,er and is involved with possession of K2. -




         --
          23-I do not recognize him. • • • • • • • • • •
          24-He was in the unit on 1:he nigh·t of the incident with GRANT.

          25-He was in the unit on the night of the incident with                 GRANT but not on
          the same tier and has been involved multiple times with                 possession of K2,
          his last na.me has . . .
          26-He was in the unit on the night of the incident with                 GRANT but not on
          the same tier, he was on Tier B.
          27-I do not recognize him . . . . . . . . ..
          28-He wa.s in the unit on the n.i.gh·t of the i.ncident with            GRANT but not on
          the same tier . -
          29-He is an orderly who was in the unit on the night of                 the incident with


                                           SUBJECT TO PROTECTIVE ORDER                               US_03473

                                                                                                                p
                 Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 7 of 10
FD-3U1a (Rev. 05-08-10}



           90A-NY-6383364
CancilluationofPD-302 of Inte.~:view of CO Dionysi.a GeorgopouJ.os
                                                                                     ,On       09/ll/201.5   .Page   3 of 6



          ~as on Tier 8. He is also .involved with al c ohol.

           30-She believes he was in the unit on the n:i.ght of the incid ent with GRANT
           but not on the same tier. He ls a Spanish spe~ker.


                                                  Page 2

           1-He lo~ks familiar but no>~t•.~s~u~r~e~·~::::~llllllllllllllllll..
           2-I do not recognize him. t
           3- He is an orderly who was in the unit on the night of the incident with
           GRft~T but not on that tieri~:::::::::::::::-1111
           4-I do ·not ~ecognize him.
           5- He loolcs familiar and he may have a brother in the MCC. He hides apples
           to make alcohol and he was in the unit on the night of the inc ident with
           GRANT  but not on the tier-~~~~~=====
           6-He was in another unit.
           7- He istllllllland is an orderly who was in t he unit on the night of the
           incident with GRANT but was on Tier 8.
           8-ffe looks familiar but not sure.
           9-He was in the Unit ·7 South. ••11111111•
           10- He is in the Onit 11 South but unknown if he was in the unit on the
           night of the incident with GRANr. t.llllllllllll.,
           11 - He is I
           12-He looks
                          at   and translates from ..s·p·a·n·J··.;:,.~h
                          f~rniliar  but not sure. ~
                                                                     •• t.o·A·r·a•bllli.lc .

          13-I do not recognize him. ~~~~~~~~~==~~~~~~
          14-He looks familiar but not sure .
          :t.S - He is •••and is an orde.r;-.ly who was in the unit 011 the nigh·t of the
          inc;ident with GRANT on Tier 9.
          16-r·Ie is ]     Sand was in the unit on the night of the incident with GRANT
          on Ti~r 9. He is involved in using K2.
          1'7 - He was in the unit on the night of the incident with G~ANT and is
          involved in using K2.
          18 - He was in the unit on the night of ·the incident with GRANT but in the
          middJ.e tie;r; and is involved with possession of K2.                        ••111111••••
           19-I do not recognize him.
           20- I do not recognize him.           ~iiiiiiiiiii:::•
           21-I do not recognize
           22-He is an orderly.
           23-He was in the unit .on the night of the incident with GRANT but not on
           the tier. He is physj.cally strong but respectful and was in the German
           Army.
           24- I do not recognize him. ~~===~==
           25-He has a K2 association w;i.th
           26 - He looks familia~ but not sure.



                                                 SUBJECT TO PROTECTIVE ORDER                                         US_03474
                  Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 8 of 10
FD-302u (~v. 05·08-10)


           90A-NY-6383364
Contintl<llion ofFD-302 of   In t:erview of. CO D:i. onys:l.a Geo.rgopoulos        . On   09/11/2015   . Page   4 of 6



           27-He was in the unit on the night of the incident with GRANT but in the
           middle tier . . . . . . . . . . . . . . .
           28 - He was in the unit              on the night of t.he incident 1r1j.th GRANT and possibly
           on the s~me tier.                                 )
           29- I do not recognize               him.
           30-1-!e was in the unit              on the night: of the incide nt with GRANT on t.he same
           tier. He looks like a                co- defendant o£          His behavior and presence on
           a knmm K2 tier leads                 her to believe that he is involved with K2.


           Tier 7 is known for ~lcohol and tiers 8 and 9 are known for K2.


                                                       Page 3

           1-He may have been one of the inmates who called out for help from the unit
           on the night of the incideHnltllwi~~-~t~h~-~G~RA:N~T~~········
           2-I do not recognize him. t
           3-He was on the unit on the night of the incident with GRANT, he is a
           Bloods gang leader who smoke s and s e lls K2 . . . . . . . . . . . . . .. .
           4-He was on the unit on the ni                              with GRANT and may h-alve
           been on the SQme tier as welJ.tllllllll
           5-I do not recogni~e him.
           6-He was on the unit on the night of the incident with GRANT on Tier lt, he
           is quiet but is invob:red with K2 . . . . . . . ..

          7-He was in the unit on the night of. the incident With GRi1.1'JT but not on the
          same tier . . . . . . . . . . . . . . .
          8- He was in the unit on the night of the incident with GRANT but j_n the
          middle tier and is involved in some capacity lrJith K2.
          9- He was in the unit on the night of the incident with GRANT but not on the
          same t i e r . -
          10-I do not recognize him.
          11-He claims to be a best friend of GRANT from the s ·treet . . . . . . . ..
          ).2 - He 1.ras in the unit on tbe night of the incident with GRANT. but was in
          the middJ.e tier. He smokes and sells K2 . . . . . . . . . . . .~
          13-He is an orderly who w~s in the unit on the night of the incident with
           GRANT but was in the middie tier. He srnol<es and sells K2 - • • • • • • • • •
           14-He was in the unit on the night of the incide nt with GRANT but she is

                                                    ~~~========··Ill
                                                                                                                -
           uncertain
           15-I do noton recognize
                          which tierhim.
                                     --
           16- I do not recognize him.
           1 7- He was in another unit on the night of the incident wi·t h GRANT·
          a18 - He swas        in the unit on the night of the incident with GRANT but on the



                                                     SUBJECT TO PROTECTIVE ORDER                                US_03475
                     Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 9 of 10
I'D-302u (R.cv. OS-IJR-10)



            90A-WY-6383364
c<'nlinuari<>n offD-302 of       In tervie\-J   of CO   Dionysia Georgopoulos             ,On   09/11/2015   ,Page   5 of 6



               top tier and is involved with possession of K2 based on monitored
               conversations that she has heard him. ~
               19~He is in the unit now but was not present on the night of the incident
               with GRANT.
               20-1. do not recogni?.e him.
               21-Hca was on the un.it on the night of the incident with GRANT but on
               anothcar b.er. He also has a son in the MCC.
               22-He l-Ias in the unit on the night of the incident with GRANT but on the
               top tier. and appeared to dispJ.ay concern for GRANT.
               23-I do not recognize him.
               24-She identified this inmate as £       and he was in the unit on the night
               of the .incident with GRANT but on the top tier. He is known as the K/.
               dealer of the unit.
               25-He         looks familiar but not            suu.r·e··~===~·······
               26-I do not recognj_ze him.                   ~
               27-He is a cadre.
               28-He was in the unit on the night of the                        incident with GRANT and possibly
               on the same tier.
               29-He was in the unit on the night of the                        incident with GRANT but she            j_s
               uncertain on which tier.
               30-He was in the unit on the night of the                        incident wJt.h GRAN1' on the same
               tie~. He is quiet but she often smells K2                        around the area of his bed.
           •                 2

                                                            Pag~   1
                                                                                                  a
               1-He looks familiar but not sure.
               ?.-I do not recognize him.17T~~~~::::~IIIIII..,
               3-He looks familia~ but not sure.
               4-He is        AND was on the unit on the night of the . 'incident with GRANT.
               He smokes and sell~ K2.
               5-I do not recognize him.
               6-I do not recognize him.
               7-.He was on the unit on the night of the incident wi·th GRANT but not on the
               same tier. E      F
               8-He looks f.amiliar but no•tt~s~u~r~e~-~:===~111111~
               9-I do not recognize him. I
               J.O-He v1as ;i.n the unit on t:he night of the incident 1r1j_th GRANT on the same
               tier and is involv~d in using K2.
               11-He was in the unit on the night of the incident with GRANT on l~he same
               tier and is involved in using K2.
               12-He pulled a knife on another irunate .i.n a different unit. -



                                                            SUBJECT TO PROTECTIVE ORDER                              US_03476

                                                                                                                                .P
                  Case 1:17-cv-06779-RA-DCF Document 92-10 Filed 08/05/21 Page 10 of 10
rD-302a (~v, OS·0~-10)

           9DA-NY-6383364
C<:mlinuotionofi'D-:JI)lof T.n terllietri of CO D.1..onys1.a Georgopoulo~    ,on   _o_9_1~1_1_1_2_0_l_5_ • l'•gc   6 of 6



           13-He was in the unit on tile night of the incident 1.1ith GRANT.
           14-He was in the unit on the ni.ght of the incident with GRANT.
           J&AN)
           15-He is         and he probably smokes f;(2 . • • • • • • • • •
           16-I do not recogntze him.
           17-He was in the unit on the night of th~: .incident with GRANT and likely                                   h~
           was on the same tier . . . . . . . . . . . . . . . .




           ~o~as the inmate who told her about the rumor tha,t GRANT died as a resuJ. t of
           an acd.dent while horsing around on the unit and that someone had chcked
           him from behind.                  I 1111111
                She was then :shown o photogr~ph labeled "8" and stated that                              he is
           ;l.nvolved with K2 as a smoker and a deCJler . • • • • • • • • •.,

              She was then shown a photograph labeled "c- and stated that she did not
           recogni2e him. (photograph unidentified)




                                                    SUBJECT TO PROTECTIVE ORDER                                     US_03477
